ROSSMAN, J.,
dissenting.
If we were deciding this case in a vacuum, I might well be able to agree with the majority’s conclusion that ORS 656.222 does not provide for consideration of VA compensation in calculating a workers’ compensation award. However, we are bound by our earlier decision in Harris v. SAIF, 55 Or App 158, 637 P2d 1292 (1981). The majority does not attempt to distinguish Harris but merely states that it “is doubtful authority in view of the Supreme Court’s holding in Green [v. State Ind. Acc. Comm., 197 Or 160, 251 P2d 437, 252 P2d 545 (1953)].” Green was decided in 1953, 24 years before this court’s decision in Harris. The majority appears to assume that Chief Judge Joseph wrote Harris without giving due consideration to the established law. I cannot agree with their assumption, and I do not believe Harris is distinguishable from this case. There is no legislative, judicial or logical reason for distinguishing between federal awards for injuries and state awards for injuries. Accordingly, in this case, I would hold that a prior veteran’s disability award should be given due consideration under ORS 656.222, when a claimant later seeks a workers’ compensation award for injury to the same portion of the body.
Therefore, I must respectfully dissent.
Joseph, Chief Judge, and Buttler and Warren, Judges, join in this dissent.